EXHIBIT 10.8




DANAHER CORPORATION
2007 OMNIBUS INCENTIVE PLAN, AS AMENDED AND RESTATED
PERFORMANCE STOCK UNIT AGREEMENT
Unless otherwise defined herein, the terms defined in the Danaher Corporation
2007 Omnibus Incentive Plan, As Amended and Restated (the “Plan”) will have the
same defined meanings in this Performance Stock Unit Agreement (the
“Agreement”).
I.
NOTICE OF STOCK OPTION GRANT

Name:
Address:
The undersigned Participant has been granted an Award of Performance Stock
Units, subject to the terms and conditions of the Plan and this Agreement, as
follows (each of the following capitalized terms are defined terms having the
meaning indicated below):
Date of Grant:
 
 
Target PSUs:
 
 
TSR Performance Period:
 
 
ROIC Performance Period:
 
 
Vesting Conditions:
 
Per this Agreement (including Addendum A)

II.
AGREEMENT

1.Grant of PSUs. Danaher Corporation (the “Company”) hereby grants to the
Participant named in this Grant Notice (the “Participant”), an Award of
Performance Stock Units (or “PSUs”) subject to the terms and conditions of this
Agreement and the Plan, which are incorporated herein by reference.
2.Vesting.
(a)Vesting Schedule. Except as may otherwise be set forth in this Agreement or
in the Plan, the Award shall vest with respect to the number of PSUs, if any, as
determined pursuant to the terms of Addendum A, which is incorporated by
reference herein and made a part of this Agreement (such terms are referred to
herein as the “Vesting Conditions”); provided that (except as set forth in
Sections 4(b) and 4(c) below) the Award shall not vest with respect to any PSUs
under the terms of this Agreement unless the Participant continues to be
actively employed with the Company or an Eligible Subsidiary from the Date of
Grant through the date on which the Compensation Committee (the “Committee”) of
the Company’s Board of Directors determines the number of PSUs that vest
pursuant to the Vesting Conditions (the “Certification Date”). The Committee
shall determine how many PSUs vest pursuant to the Vesting Conditions and such
determination shall be final and conclusive. Until the Committee has made such a
determination, none of the Vesting Conditions will be considered to have been
satisfied. Such certification shall occur, if at all, no later than four (4)
calendar months following the last day of the Performance Period (the
“Certification End Date”).
(b)Fractional PSU Vesting. In the event the Participant is vested in a
fractional portion of a PSU (a “Fractional Portion”), such Fractional Portion
will be rounded up and converted into a whole share of Company Common Stock
(“Share”) and issued to the Participant; provided that to the extent rounding a
fractional share up would result in the imposition of either (i) individual tax
and penalty interest charges imposed under Section 409A of the Internal Revenue
Code of 1986 (“Section 409A”), or (ii) adverse tax consequences if the
Participant is located outside of the United States, the fractional share will
be rounded down without the payment of any consideration in respect of such
fractional share. 




--------------------------------------------------------------------------------




3.Form and Timing of Payment; Conditions to Issuance of Shares.
(a)Form and Timing of Payment. The Award of PSUs represents the right to receive
a number of Shares equal to the number of PSUs that vest pursuant to the Vesting
Conditions. Unless and until the PSUs have vested in the manner set forth
herein, the Participant shall have no right to payment of any such PSUs. Prior
to actual issuance of any Shares underlying the PSUs, such PSUs will represent
an unsecured obligation of the Company, payable (if at all) only from the
general assets of the Company. Subject to the other terms of the Plan and this
Agreement, with respect to any PSUs that vest in accordance with this Agreement
(other than in cases where the Participant dies during employment, which is
addressed in Section 4(b) below), the underlying Shares will be paid to the
Participant in whole Shares (and related Dividend Equivalent Rights will also be
paid) as soon as practicable (but in any event within 90 days) following the
fifth anniversary of the commencement date of the Performance Period (the
“Commencement Date”), and such payment shall not be conditioned on continuation
of the Participant’s active employment with the Company or an Eligible
Subsidiary following the Certification Date. Shares shall not be issued under
the Plan unless the issuance and delivery of such Shares comply with (or are
exempt from) all applicable requirements of law, including (without limitation)
the Securities Act, the rules and regulations promulgated thereunder, state
securities laws and regulations, and the regulations of any stock exchange or
other securities market on which the Company’s securities may then be traded.
The Committee may require the Participant to take any reasonable action in order
to comply with any such rules or regulations.
(b)Acknowledgment of Potential Securities Law Restrictions. Unless a
registration statement under the Securities Act covers the Shares issued upon
vesting of a PSU, the Committee may require that the Participant agree in
writing to acquire such Shares for investment and not for public resale or
distribution, unless and until the Shares subject to the PSUs are registered
under the Securities Act. The Committee may also require the Participant to
acknowledge that he or she shall not sell or transfer such Shares except in
compliance with all applicable laws, and may apply such other restrictions as it
deems appropriate. The Participant acknowledges that the U.S. federal securities
laws prohibit trading in the stock of the Company by persons who are in
possession of material, non-public information, and also acknowledges and
understands the other restrictions set forth in the Company’s Insider Trading
Policy.
4.Termination.
(a)General. In the event the Participant’s active employment or other active
service-providing relationship, as applicable, with the Company or an Eligible
Subsidiary terminates (the date of any such termination is referred to as the
“Termination Date”) for any reason (other than death, Early Retirement or Normal
Retirement) whether or not in breach of applicable labor laws, unless contrary
to applicable law and unless otherwise provided by the Administrator either
initially or subsequent to the grant of the PSUs, all PSUs that are unvested as
of the Termination Date shall automatically terminate as of the Termination Date
and the Participant’s right to receive further PSUs under the Plan shall also
terminate as of the Termination Date. The Committee shall have discretion to
determine whether the Participant has ceased to be actively employed by (or, if
the Participant is a consultant or director, has ceased actively providing
services to) the Company or Eligible Subsidiary, and the effective date on which
such active employment (or active service-providing relationship, as applicable)
terminated. The Participant’s active employer-employee or other active
service-providing relationship, as applicable, will not be extended by any
notice period mandated under applicable law (e.g., active employment shall not
include a period of “garden leave,” paid administrative leave or similar period
pursuant to applicable law). Unless the Committee provides otherwise (1)
termination of the Participant’s employment will include instances in which
Participant is terminated and immediately rehired as an independent contractor,
and (2) the spin‑off, sale, or disposition of the Participant’s employer from
the Company or an Eligible Subsidiary (whether by transfer of shares, assets or
otherwise) such that the Participant’s employer no longer constitutes an
Eligible Subsidiary will constitute a termination of employment or service.


2

--------------------------------------------------------------------------------




(b)Death.
(i)In the event the Participant’s active employment or other active
service-providing relationship with the Company or an Eligible Subsidiary
terminates as a result of death prior to the conclusion of the Performance
Period, unless contrary to applicable law and unless otherwise provided by the
Administrator either initially or subsequent to the grant of the Award, the
Participant’s estate will become vested in the portion of the Award determined
by multiplying (1) the amount of Target PSUs (and related Dividend Equivalent
Rights) subject to such Award, times (2) the quotient of the number of complete
twelve-month periods between and including the Commencement Date and the
Termination Date (provided that any partial twelve-month period between and
including the Commencement Date and the Termination Date shall also be
considered a complete twelve-month period for purposes of this pro-ration
methodology), divided by the total number of twelve-month periods in the
Performance Period. Unless otherwise provided by the Committee, this
acceleration of the vesting will also apply to any PSUs the Committee has
designated as covered by Performance Objectives for purposes of complying with
Code Section 162(m). With respect to any PSUs that vest pursuant to this Section
4(b), the underlying Shares (and related Dividend Equivalent Rights) will be
paid to the Participant’s estate as soon as reasonably practicable (but in any
event within 90 days) following the Participant’s death.
(ii)In the event the Participant’s active employment or other active
service-providing relationship with the Company or an Eligible Subsidiary
terminates as a result of death following the conclusion of the Performance
Period but prior to the date the Shares (and related Dividend Equivalent Rights)
underlying vested PSUs are issued and paid, unless contrary to applicable law
and unless otherwise provided by the Administrator either initially or
subsequent to the grant of the Award, the underlying Shares (and related
Dividend Equivalent Rights) will be paid to the Participant’s estate as soon as
reasonably practicable (but in any event within 90 days) following the later of
(i) the Participant’s death, and (ii) the Certification End Date.
(iii)For avoidance of doubt, in all other situations, if the Participant dies
after the Participant’s active employment or other active service-providing
relationship with the Company or an Eligible Subsidiary terminates but prior to
the date the Shares (and related Dividend Equivalent Rights) underlying vested
PSUs are issued and paid, the underlying Shares (and related Dividend Equivalent
Rights) will be paid to the Participant’s estate as soon as reasonably
practicable (but in any event within 90 days) following the fifth anniversary of
the Commencement Date.
(c)Retirement. In the event the Participant’s active employment or other active
service-providing relationship, as applicable, with the Company or an Eligible
Subsidiary terminates prior to the Certification Date as a result of (i) Normal
Retirement or (ii) Early Retirement, the Participant will become vested in a
number of PSUs (and related Dividend Equivalent Rights) determined by
multiplying (1) the amount of PSUs actually earned pursuant to the Vesting
Conditions (which shall be determined following completion of the Performance
Period) under such Award, by (2) the quotient of (A) the number of complete
months between and including the Commencement Date and the Termination Date
(provided that any partial month between and including the Commencement Date and
the Termination Date shall also be considered a complete month for purposes of
this pro-ration methodology), divided by (B) the total number of months in the
Performance Period (such quotient is referred to as the “Retirement Proration
Quotient”, provided that the Retirement Proration Quotient shall never be
greater than 1.0)
(d)Gross Misconduct. If the Participant’s employment with the Company or an
Eligible Subsidiary is terminated for Gross Misconduct as determined by the
Administrator, the Administrator in its sole discretion may provide that all, or
any portion specified by the Administrator, of the Participant’s unvested PSUs
shall automatically terminate as of the time of termination without
consideration. The Participant acknowledges and agrees that the Participant’s
termination of employment shall also be deemed to be a termination of employment
by reason of the Participant’s Gross Misconduct if, after the Participant’s
employment has terminated, facts and circumstances are discovered or confirmed
by the Company that would have justified a termination for Gross Misconduct.
(e)Violation of Post-Termination Covenant. To the extent that any of the
Participant’s unvested PSUs remain outstanding under the terms of the Plan or
this Agreement after the Termination Date, any unvested PSUs shall expire as of
the date the Participant violates any covenant not to compete or other
post-termination covenant that exists between the Participant on the one hand
and the Company or any Subsidiary of the Company, on the other hand.
(f)Substantial Corporate Change. Upon a Substantial Corporate Change, the
Participant’s unvested PSUs will terminate unless provision is made in writing
in connection with such transaction for the assumption or continuation of the
PSUs, or the substitution for such PSUs of any options or grants covering the
stock or securities of a successor employer corporation, or a parent or
subsidiary of such successor, with appropriate adjustments as to the number and
kind of shares of stock and prices, in which event the PSUs will continue in the
manner and under the terms so provided.


3

--------------------------------------------------------------------------------




(g)Non-Transferability of PSUs. Unless the Committee determines otherwise in
advance in writing, PSUs may not be transferred in any manner otherwise than by
will or by the applicable laws of descent or distribution. The terms of the Plan
and this Agreement shall be binding upon the executors, administrators, heirs
and permitted successors and assigns of the Participant.
5.Amendment of PSUs or Plan.
(a)The Plan and this Agreement constitute the entire understanding of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof. The Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein. The
Board may amend, modify or terminate the Plan or any Award in any respect at any
time; provided, however, that modifications to this Agreement or the Plan that
materially and adversely affect the Participant’s rights hereunder can be made
only in an express written contract signed by the Company and the Participant.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement and the Participant’s rights
under outstanding PSUs as it deems necessary or advisable, in its sole
discretion and without the consent of the Participant, (1) upon a Substantial
Corporate Change, (2) as required by law, or (3) to comply with Section 409A of
the Internal Revenue Code of 1986 (“Section 409A”) or to otherwise avoid
imposition of any additional tax or income recognition under Section 409A in
connection with this Award.
(b)The Participant acknowledges and agrees that if the Participant changes
classification from a full-time employee to a part-time employee the Committee
may in its sole discretion reduce or eliminate the Participant’s unvested PSUs.
6.Tax Obligations.
(a)Withholding Taxes. Regardless of any action the Company or any Subsidiary
employing the Participant (the “Employer”) takes with respect to any or all
federal, state, local or foreign income tax, social insurance, payroll tax,
payment on account or other tax related items (“Tax Related Items”), the
Participant acknowledges that the ultimate liability for all Tax Related Items
associated with the PSUs is and remains the Participant’s responsibility and
that the Company and the Employer (i) make no representations or undertakings
regarding the treatment of any Tax Related Items in connection with any aspect
of the PSUs, including, but not limited to, the grant or vesting of the PSUs,
the delivery of the Shares, the subsequent sale of Shares acquired at vesting
and the receipt of any dividends or dividend equivalents; and (ii) do not commit
to structure the terms of the grant or any aspect of the PSUs to reduce or
eliminate the Participant’s liability for Tax Related Items. Further, if the
Participant is subject to tax in more than one jurisdiction, Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
i.This Section 6(a)(i) shall apply to the Participant only if the Participant is
not subject to Section 16 of the Securities Exchange Act of 1934 as of the date
the relevant PSU first becomes includible in the gross income of Participant for
purposes of Tax Related ITems. The Participant shall, no later than the date as
of which the value of a PSU first becomes includible in the gross income of the
Participant for purposes of Tax Related Items, pay to the Company and/or the
Employer, or make arrangements satisfactory to the Administrator regarding
payment of, all Tax Related Items required by applicable law to be withheld by
the Company and/or the Employer with respect to the PSU.  The obligations of the
Company under the Plan shall be conditional on the making of such payments or
arrangements, and the Company and/or the Employer shall, to the extent permitted
by applicable law, have the right to deduct any such Tax Related Items from any
payment of any kind otherwise due to the Participant.  The Company shall have
the right to require the Participant to remit to the Company an amount in cash
sufficient to satisfy any applicable withholding requirements related thereto. 
With the approval of the Administrator, the Participant may satisfy the
foregoing requirement by either (i) electing to have the Company withhold from
delivery of Shares or (ii) delivering already owned unrestricted Shares, in each
case, having a value equal to the minimum amount of tax required to be withheld
(or such other rate that will not cause adverse accounting consequences for the
Company).  Any such Shares shall be valued at their Fair Market Value on the
date as of which the amount of Tax Related Items to be withheld is determined. 
Such an election may be made with respect to all or any portion of the Shares to
be delivered pursuant to an Award.  The Company may also use any other method or
combination of methods of obtaining the necessary payment or proceeds, as
permitted by applicable law, to satisfy its withholding obligation with respect
to any PSU.
ii.This Section 6(a)(ii) shall apply to the Participant only if the Participant
is subject to Section 16 of the Securities Exchange Act of 1934 as of the date
the relevant PSU first becomes includible in the gross income of the Participant
for purposes of Tax Related Items. All Tax Related Items legally payable by the
Participant in respect of the PSUs shall be satisfied by the Company,
withholding a number of the Shares that would otherwise be delivered to the
Participant upon the vesting or settlement of the PSUs with a Fair Market Value,
determined as of the date of the relevant taxable event, equal to the minimum
statutory withholding amount that applies to the Participant, rounded up to the
nearest whole share (“Net Settlement”).


4

--------------------------------------------------------------------------------




The Net Settlement mechanism described in this paragraph was approved by the
Committee prior to the Date of Grant in a manner intended to constitute
“approval in advance” by the Committee for purposes of Rule 16b3-(e) under the
Securities Exchange Act of 1934, as amended.
iii.If the obligation for Tax Related-Items is satisfied by withholding in net
settlement, for tax purposes, the Participant shall be deemed to have been
issued the full number of Shares issued upon vesting of the PSUs notwithstanding
that a number of the Shares are held back solely for the purpose of paying the
Tax Related-Items.
(b)Code Section 409A. Payments made pursuant to this Plan and the Agreement are
intended to qualify for an exemption from or comply with Section 409A.
Notwithstanding any provision in the Agreement, the Company reserves the right,
to the extent the Company deems necessary or advisable in its sole discretion,
to unilaterally amend or modify the Plan and/or this Agreement to ensure that
all PSUs granted to Participants who are United States taxpayers are made in
such a manner that either qualifies for exemption from or complies with Section
409A; provided, however, that the Company makes no representations that the Plan
or the PSUs shall be exempt from or comply with Section 409A and makes no
undertaking to preclude Section 409A from applying to the Plan or any PSUs
granted thereunder. If this Agreement fails to meet the requirements of Section
409A, neither the Company nor any of its Eligible Subsidiaries shall have any
liability for any tax, penalty or interest imposed on the Participant by Section
409A, and the Participant shall have no recourse against the Company or any of
its Eligible Subsidiaries for payment of any such tax, penalty or interest
imposed by Section 409A.
Notwithstanding anything to the contrary in this Agreement, these provisions
shall apply to any payments and benefits otherwise payable to or provided to the
Participant under this Agreement. For purposes of Section 409A, each “payment”
(as defined by Section 409A) made under this Agreement shall be considered a
“separate payment.” In addition, for purposes of Section 409A, payments shall be
deemed exempt from the definition of deferred compensation under Section 409A to
the fullest extent possible under (i) the “short-term deferral” exemption of
Treasury Regulation § 1.409A-1(b)(4), and (ii) (with respect to amounts paid as
separation pay no later than the second calendar year following the calendar
year containing the Participant’s “separation from service” (as defined for
purposes of Section 409A)) the “two years/two-times” involuntary separation pay
exemption of Treasury Regulation § 1.409A-1(b)(9)(iii), which are hereby
incorporated by reference.
For purposes of making a payment under this Agreement, if any amount is payable
as a result of a Substantial Corporate Change, such event must also constitute a
“change in ownership or effective control” of the Company or a “change in the
ownership of a substantial portion of the assets” of the Company within the
meaning of Section 409A.
If the Participant is a “specified employee” as defined in Section 409A (and as
applied according to procedures of the Company and its Subsidiaries) as of his
or her separation from service, to the extent any payment under this Agreement
constitutes deferred compensation (after taking into account any applicable
exemptions from Section 409A), and such payment is payable by reason of a
separation from service, then to the extent required by Section 409A, no
payments due under this Agreement may be made until the earlier of: (i) the
first day of the seventh month following the Participant’s separation from
service, or (ii) the Participant’s date of death; provided, however, that any
payments delayed during this six-month period shall be paid in the aggregate in
a lump sum, without interest, on the first day of the seventh month following
the Participant’s separation from service.
7.Rights as Shareholder; Dividends. The Participant shall have no rights as a
shareholder of the Company, no dividend rights (except as expressly provided in
this Section 7 with respect to Dividend Equivalent Rights) and no voting rights,
with respect to the PSUs or any Shares underlying or issuable in respect of such
PSUs until such Shares are actually issued to the Participant. No adjustments
will be made for dividends or other rights of a holder for which the record date
is prior to the date of issuance of the stock certificate or book entry
evidencing such Shares. If on or after the Date of Grant and prior to the date
the Shares underlying vested PSUs are issued to the Participant a record date
occurs with respect to a cash dividend declared by the Board on the shares of
Company Common Stock, the Participant will be credited with dividend equivalents
equal to (i) the per share cash dividend paid by the Company on its Common Stock
with respect to such record date, multiplied by (ii) the total number of PSUs
subject to the Award that vest (a “Dividend Equivalent Right”); provided that
any Dividend Equivalent Rights credited pursuant to the foregoing provisions of
this Section 7 shall be subject to the same vesting, payment and other terms,
conditions and restrictions as the PSUs to which they relate and for the
avoidance of doubt shall only vest and be paid if and when the PSUs to which
such Dividend Equivalent Rights relate vest and the underlying shares are
issued; and provided further that Dividend Equivalent Rights that vest and are
paid shall be paid in cash.
8.No Employment Contract. Nothing in the Plan or this Agreement constitutes an
employment contract between the Company and the Participant and this Agreement
shall not confer upon the Participant any right to continuation of employment
with the Company or any of its Eligible Subsidiaries, nor shall this Agreement
interfere in any way with the Company’s or any of its Eligible Subsidiaries
right to terminate the Participant’s employment or at any time, with or without
cause (subject to any


5

--------------------------------------------------------------------------------




employment agreement the Participant may otherwise have with the Company or an
Eligible Subsidiary thereof and/or applicable law).
9.Board Authority. The Board and/or the Committee shall have the power to
interpret this Agreement and to adopt such rules for the administration,
interpretation and application of the Agreement as are consistent therewith and
to interpret or revoke any such rules (including, but not limited to, the
determination of whether any PSUs have vested). All interpretations and
determinations made by the Board and/or the Committee in good faith shall be
final and binding upon the Participant, the Company and all other interested
persons and such determinations of the Board and/or the Committee do not have to
be uniform nor do they have to consider whether Plan participants are similarly
situated.
10.Headings. The captions used in this Agreement and the Plan are inserted for
convenience and shall not be deemed to be a part of the PSUs for construction
and interpretation.
11.Electronic Delivery.
(a)If the Participant executes this Agreement electronically, for the avoidance
of doubt the Participant acknowledges and agrees that his or her execution of
this Agreement electronically (through an on-line system established and
maintained by the Company or a third party designated by the Company, or
otherwise) shall have the same binding legal effect as would execution of this
Agreement in paper form. The Participant acknowledges that upon request of the
Company he or she shall also provide an executed, paper form of this Agreement.
(b)If the Participant executes this Agreement in paper form, for the avoidance
of doubt the parties acknowledge and agree that it is their intent that any
agreement previously or subsequently entered into between the parties that is
executed electronically shall have the same binding legal effect as if such
agreement were executed in paper form.
(c)If the Participant executes this Agreement multiple times (for example, if
the Participant first executes this Agreement in electronic form and
subsequently executes this Agreement in paper form), the Participant
acknowledges and agrees that (i) no matter how many versions of this Agreement
are executed and in whatever medium, this Agreement only evidences a single
Award relating to the number of PSUs set forth in the Grant Notice and (ii) this
Agreement shall be effective as of the earliest execution of this Agreement by
the parties, whether in paper form or electronically, and the subsequent
execution of this Agreement in the same or a different medium shall in no way
impair the binding legal effect of this Agreement as of the time of original
execution.
(d)The Company may, in its sole discretion, decide to deliver by electronic
means any documents related to the PSUs, to participation in the Plan, or to
future awards granted under the Plan, or otherwise required to be delivered to
the Participant pursuant to the Plan or under applicable law, including but not
limited to, the Plan, the Agreement, the Plan prospectus and any reports of the
Company generally provided to shareholders. Such means of electronic delivery
may include, but do not necessarily include, the delivery of a link to the
Company’s intranet or the internet site of a third party involved in
administering the Plan, the delivery of documents via electronic mail (“e-mail”)
or such other means of electronic delivery specified by the Company. By
executing this Agreement, the Participant hereby consents to receive such
documents by electronic delivery. At the Participant’s written request to the
Secretary of the Company, the Company shall provide a paper copy of any document
at no cost to the Participant.
12.Data Privacy. The Company is located at 2200 Pennsylvania Avenue, NW, Suite
800W, Washington, D.C., 20037, United States of America and grants PSUs under
the Plan to employees of the Company and its Subsidiaries in its sole
discretion. In conjunction with the Company’s grant of the PSUs under the Plan
and its ongoing administration of such awards, the Company is providing the
following information about its data collection, processing and transfer
practices (“Personal Data Activities”). In accepting the grant of the PSUs, the
Participant expressly and explicitly consents to the Personal Data Activities as
described herein.
(a)Data Collection, Processing and Usage. The Company collects, processes and
uses the Participant's Personal Information, including the Participant’s name,
home address, email address, and telephone number, date of birth, social
insurance/passport number or other identification number (e.g. resident
registration number), salary, citizenship, job title, any Shares or
directorships held in the Company, and details of all PSUs or any other equity
compensation awards granted, canceled, exercised, vested, or outstanding in the
Participant’s favor, which the Company receives from the Participant or the
Employer (“Personal Information”). In granting the PSUs under the Plan, the
Company will collect the Participant's Personal Information for purposes of
allocating Shares and implementing, administering and managing the Plan. The
Company’s legal basis for the collection, processing and usage of the
Participant's Personal Information is the Participant’s consent.


6

--------------------------------------------------------------------------------




(b)Stock Plan Administration Service Provider. The Company transfers the
Participant's Personal Information to Fidelity Stock Plan Services LLC, an
independent service provider based in the United States, which assists the
Company with the implementation, administration and management of the Plan (the
“Stock Plan Administrator”). In the future, the Company may select a different
Stock Plan Administrator and share the Participant's Personal Information with
another company that serves in a similar manner. The Stock Plan Administrator
will open an account for the Participant to receive and trade Shares acquired
under the Plan. The Participant will be asked to agree on separate terms and
data processing practices with the Stock Plan Administrator, which is a
condition to the Participant’s ability to participate in the Plan.
(c)International Data Transfers. The Company and the Stock Plan Administrator
are based in the United States. The Participant should note that the
Participant’s country of residence may have enacted data privacy laws that are
different from the United States. The Company’s legal basis for the transfer of
the Participant's Personal Information to the United States is the Participant’s
consent.
(d)Voluntariness and Consequences of Consent Denial or Withdrawal. The
Participant’s participation in the Plan and his or her grant of consent is
purely voluntary. The Participant may deny or withdraw his or her consent at any
time. If the Participant does not consent, or if the Participant later withdraws
his or her consent, the Participant may be unable to participate in the Plan.
This would not affect the Participant’s existing employment or salary; instead,
the Participant merely may forfeit the opportunities associated with the Plan.
(e)Data Subjects Rights. The Participant may have a number of rights under the
data privacy laws in the Participant’s country of residence. For example, the
Participant’s rights may include the right to (i) request access or copies of
personal data the Company processes, (ii) request rectification of incorrect
data, (iii) request deletion of data, (iv) place restrictions on processing, (v)
lodge complaints with competent authorities in the Participant’s country of
residence, and/or (vi) request a list with the names and addresses of any
potential recipients of the Participant's Personal Information. To receive
clarification regarding the Participant’s rights or to exercise his or her
rights, the Participant should contact his or her local human resources
department.
13.Waiver of Right to Jury Trial. EACH PARTY, TO THE FULLEST EXTENT PERMITTED BY
LAW, WAIVES ANY RIGHT OR EXPECTATION AGAINST THE OTHER TO TRIAL OR ADJUDICATION
BY A JURY OF ANY CLAIM, CAUSE OR ACTION ARISING WITH RESPECT TO THE PSUS OR
HEREUNDER, OR THE RIGHTS, DUTIES OR LIABILITIES CREATED HEREBY.
14.Agreement Severable. In the event that any provision of this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.
15.Governing Law and Venue. The laws of the State of Delaware (other than its
choice of law provisions) shall govern this Agreement and its interpretation.
For purposes of litigating any dispute that arises with respect to the PSUs,
this Agreement or the Plan, the parties hereby submit to and consent to the
jurisdiction of the State of Delaware, and agree that such litigation shall be
conducted in the courts of New Castle County, or the United States Federal court
for the District of Delaware, and no other courts; and waive, to the fullest
extent permitted by law, any objection that the laying of the venue of any legal
or equitable proceedings related to, concerning or arising from such dispute
which is brought in any such court is improper or that such proceedings have
been brought in an inconvenient forum. Any claim under the Plan, this Agreement
or any Award must be commenced by the Participant within twelve (12) months of
the earliest date on which the Participant’s claim first arises, or the
Participant’s cause of action accrues, or such claim will be deemed waived by
the Participant.
16.Nature of PSUs. In accepting the PSUs, the Participant acknowledges and
agrees that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan;
(b)the award of PSUs is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future awards of PSUs or
benefits in lieu of PSUs, even if PSUs have been awarded in the past;
(c)all decisions with respect to future equity awards, if any, shall be at the
sole discretion of the Company;
(d)the Participant’s participation in the Plan is voluntary;


7

--------------------------------------------------------------------------------




(e)the award of PSUs and the Shares subject to the PSUs, and the income from and
value of same, are an extraordinary item that (i) does not constitute
compensation of any kind for services of any kind rendered to the Company or any
Subsidiary, and (ii) is outside the scope of the Participant’s employment or
service contract, if any;
(f)the award of PSUs and the Shares subject to the PSUs, and the income from and
value of same, are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, holiday pay,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company or any Subsidiary;
(g)the award of PSUs and any Shares acquired under the Plan, and the income from
and value of same, are not intended to replace or supplement any pension rights
or compensation;
(h)unless otherwise expressly agreed with the Company, the PSUs and the Shares
subject to the PSUs, and the income from and value of same, are not granted as
consideration for, or in connection with, any service the Participant may
provide as a director of any Subsidiary;
(i)the future value of the underlying Shares is unknown and cannot be predicted
with certainty;
(j)the value of the Shares acquired upon vesting/settlement of the PSUs may
increase or decrease in value;
(k)in consideration of the award of PSUs, no claim or entitlement to
compensation or damages shall arise from termination of the PSUs or from any
diminution in value of the PSUs or the Shares upon vesting of the PSUs resulting
from termination of the Participant’s employment or continuous service with the
Company or any Subsidiary (for any reason whatsoever and whether or not in
breach of applicable labor laws of the jurisdiction where the Participant is
employed or the terms of the Participant’s employment agreement, if any), and in
consideration of the grant of the PSUs, the Participant agrees not to institute
any claim against the Company or any Subsidiary; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by signing this Agreement/electronically accepting this Agreement,
Participant shall be deemed to have irrevocably waived the Participant’s
entitlement to pursue or seek remedy for any such claim; and
(l)neither the Company, the Employer nor any other Eligible Subsidiary shall be
liable for any foreign exchange rate fluctuation between the Participant's local
currency and the United States Dollar that may affect the value of the PSUs or
of any amounts due to the Participant pursuant to the settlement of the PSUs or
the subsequent sale of any Shares acquired upon vesting.
17.Language. The Participant acknowledges that he or she is proficient in the
English language and understands the terms of this Agreement. If Participant has
received the Plan, this Agreement or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control, unless otherwise prescribed by applicable law.
18.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
19.Waiver. The Participant acknowledges that a waiver by the Company of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by
Participant or any other participant.
20.Insider Trading/Market Abuse Laws. By accepting the PSUs, the Participant
acknowledges that the Participant is bound by all the terms and conditions of
any Company insider trading policy as may be in effect from time to time. The
Participant further acknowledges that, depending on the Participant's country,
the Participant may be or may become subject to insider trading restrictions
and/or market abuse laws, which may affect the Participant’s ability to accept,
acquire, sell or otherwise dispose of Shares, rights to Shares (e.g., PSUs) or
rights linked to the value of Shares under the Plan during such times as the
Participant is considered to have “inside information” regarding the Company (as
defined by the laws in the applicable jurisdictions). Local insider trading laws
and regulations may prohibit the cancellation or amendment of orders the
Participant placed before the Participant possessed inside information.
Furthermore, the Participant could be prohibited from (i) disclosing the inside
information to any third party, which may include fellow employees and (ii)
“tipping” third parties or causing them otherwise to buy or sell securities. Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any Company insider trading policy
as may be in effect from time to time. The Participant acknowledges that it is
the


8

--------------------------------------------------------------------------------




Participant’s personal responsibility to comply with any applicable
restrictions, and the Participant should speak to his or her personal advisor on
this matter.
21.Legal and Tax Compliance; Cooperation. If the Participant resides or is
employed outside of the United States, the Participant agrees, as a condition of
the grant of the PSUs, to repatriate all payments attributable to the Shares
and/or cash acquired under the Plan (including, but not limited to, dividends
and any proceeds derived from the sale of Shares acquired pursuant to the PSUs)
if required by and in accordance with local foreign exchange rules and
regulations in the Participant 's country of residence (and country of
employment, if different). In addition, the Participant also agrees to take any
and all actions, and consent to any and all actions taken by the Company and its
Eligible Subsidiaries, as may be required to allow the Company and its Eligible
Subsidiaries to comply with local laws, rules and regulations in the
Participant's country of residence (and country of employment, if different).
Finally, the Participant agrees to take any and all actions as may be required
to comply with the Participant's personal legal and tax obligations under local
laws, rules and regulations in the Participant 's country of residence (and
country of employment, if different).
22.Private Offering. The grant of the PSUs is not intended to be a public
offering of securities in the Participant's country of residence (and country of
employment, if different). The Company has not submitted any registration
statement, prospectus or other filing with the local securities authorities with
respect to the grant of the PSUs (unless otherwise required under local law). No
employee of the Company is permitted to advise the Participant on whether the
Participant should acquire Shares under the Plan or provide the Participant with
any legal, tax or financial advice with respect to the grant of the PSUs.
Investment in Shares involves a degree of risk. Before deciding to acquire
Shares pursuant to the PSUs, the Participant should carefully consider all risk
factors and tax considerations relevant to the acquisition of Shares under the
Plan or the disposition of them. Further, the Participant should carefully
review all of the materials related to the PSUs and the Plan, and the
Participant should consult with the Participant's personal legal, tax and
financial advisors for professional advice in relation to the Participant's
personal circumstances.
23.Foreign Asset/Account Reporting Requirements and Exchange Controls. The
Participant's country may have certain foreign asset/ account reporting
requirements and exchange controls which may affect the Participant's ability to
acquire or hold Shares under the Plan or cash received from participating in the
Plan (including any dividends paid on Shares, sale proceeds resulting from the
sale of Shares acquired under the Plan) in a brokerage or bank account outside
the Participant's country. The Participant may be required to report such
accounts, assets, or transactions to the tax or other authorities in the
Participant's country. The Participant may be required to repatriate sale
proceeds or other funds received as a result of the Participant's participation
in the Plan to the Participant's country through a designated bank or broker
within a certain time after receipt. The Participant acknowledges that it is the
Participant's responsibility to be compliant with such regulations and the
Participant should consult his or her personal legal advisor for any details.
24.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant's participation in the Plan, on the PSUs
and on any Shares subject to the PSUs, to the extent the Company determines it
is necessary or advisable for legal or administrative reasons and provided the
imposition of the term or condition will not result in any adverse accounting
expense to the Company, and to require the Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
25.Recoupment. The PSUs granted pursuant to this Agreement are subject to the
terms of the Danaher Corporation Recoupment Policy in the form approved by the
Committee from time to time (including any successor thereto, the “Policy”) if
and to the extent such Policy by its terms applies to the PSUs, and to the terms
required by applicable law; and the terms of the Policy and such applicable law
are incorporated by reference herein and made a part hereof. For purposes of the
foregoing, the Participant expressly and explicitly authorizes the Company to
issue instructions, on the Participant's behalf, to any brokerage firm and/or
third party administrator engaged by the Company to hold the Participant's
Shares and other amounts acquired pursuant to the Participant's PSUs, to
re-convey, transfer or otherwise return such Shares and/or other amounts to the
Company upon the Company's enforcement of the Policy. To the extent that the
Agreement and the Policy conflict, the terms of the Policy shall prevail.
26.Notices. The Company may, directly or through its third party stock plan
administrator, endeavor to provide certain notices to Participant regarding
certain events relating to awards that the Participant may have received or may
in the future receive under the Plan, such as notices reminding the Participant
of the vesting or expiration date of certain awards. The Participant
acknowledges and agrees that (1) the Company has no obligation (whether pursuant
to this Agreement or otherwise) to provide any such notices; (2) to the extent
the Company does provide any such notices to the Participant the Company does
not thereby assume any obligation to provide any such notices or other notices;
and (3) the Company, its Subsidiaries and the third party stock plan
administrator have no liability for, and the Participant has no right whatsoever
(whether pursuant to this Agreement or otherwise) to make any claim against the
Company, any of its Subsidiaries or the third party stock plan administrator
based on


9

--------------------------------------------------------------------------------




any allegations of, damages or harm suffered by the Participant as a result of
the Company’s failure to provide any such notices or the Participant’s failure
to receive any such notices. Participant further agrees to notify the Company
upon any change in his or her residence or address.
27.Limitations on Liability. Notwithstanding any other provisions of the Plan or
this Agreement, no individual acting as a director, employee, or agent of the
Company or any of its Subsidiaries will be liable to the Participant or the
Participant’s spouse, beneficiary, or any other person or entity for any claim,
loss, liability, or expense incurred in connection with the Plan, nor will such
individual be personally liable because of any contract or other instrument he
or she executes in such other capacity. No member of the Board or of the
Committee will be liable for any action or determination (including, but limited
to, any decision not to act) made in good faith with respect to the Plan or any
PSUs.
28.Consent and Agreement With Respect to Plan. The Participant (a) acknowledges
that the Plan and the prospectus relating thereto are available to the
Participant on the website maintained by the Stock Plan Administrator; (b)
represents that he or she has read and is familiar with the terms and provisions
thereof, has had an opportunity to obtain the advice of counsel of his or her
choice prior to executing this Agreement and fully understands all provisions of
the Agreement and the Plan; (c) accepts these PSUs subject to all of the terms
and provisions thereof; (d) consents and agrees to all amendments that have been
made to the Plan since it was adopted in 2007 (and for the avoidance of doubt
consents and agrees to each amended term reflected in the Plan as in effect on
the date of this Agreement), and consents and agrees that all options,
restricted stock units and PSUs, if any, held by the Participant that were
previously granted under the Plan as it has existed from time to time are now
governed by the Plan as in effect on the date of this Agreement (except to the
extent the Committee has expressly provided that a particular Plan amendment
does not apply retroactively); and (e) agrees to accept as binding, conclusive
and final all decisions or interpretations of the Committee upon any questions
arising under the Plan or this Agreement.




















10

--------------------------------------------------------------------------------


EXHIBIT 10.8






[If the Agreement is signed in paper form, complete and execute the following:]
PARTICIPANT
 
DANAHER CORPORATION
 
 
 
 
 
 
Signature
 
Signature
 
 
 
 
 
 
Print Name
 
Print Name
 
 
 
 
 
 
 
 
Title
 
 
 
 
 
 
Residence Address
 
 

Declaration of Data Privacy Consent. By providing the additional signature
below, the undersigned explicitly declares his or her consent to the data
processing operations described in Section 12 of this Agreement. This includes,
without limitation, the transfer of the Participant’s Personal Information to,
and the processing of such data by, the Company, the Employer or, as the case
may be, the Stock Plan Administrator in the United States. The undersigned may
withdraw his or her consent at any time, with future effect and for any or no
reason as described in Section 13 of this Agreement.



PARTICIPANT:
 
 
 
 
 
 
 
Signature
 







11

--------------------------------------------------------------------------------


EXHIBIT 10.8




ADDENDUM A
PERFORMANCE VESTING REQUIREMENTS
1.Performance Criteria. For the avoidance of doubt, terms defined in the
Agreement will have the same definition in this Addendum A. The percentage of
Target PSUs (and related Dividend Equivalent Rights) awarded hereunder that vest
will be determined based on the Company’s (1) relative total shareholder return
(“TSR”) percentile for the TSR Performance Period, and (2) return on invested
capital (“ROIC”) performance for the ROIC Performance Period, determined as
follows:
(a)First, a preliminary vesting percentage of Target PSUs will be determined
based on TSR percentile rank, per the table below (for TSR Percentile Rank
performance between the levels indicated below, the portion of the PSUs that
vest will be determined on a straight-line basis (i.e., linearly interpolated)
between the two nearest levels indicated below):
TSR Percentile Rank
Preliminary Vesting Percentage of Target PSUs Based on TSR
75th percentile and above
200%
55th percentile
100%
35th percentile
50%
Below 35th percentile
0%

(b)The final percentage of Target PSUs (and related Dividend Equivalent Rights)
awarded hereunder that vest is equal to the product of (i) the preliminary
vesting percentage of Target PSUs identified in Section 1(a) of this Addendum A,
and (ii) the applicable ROIC Modifier Factor identified per the table below
based on the Company’s Three Year Average ROIC Change:
Three Year Average ROIC Change
ROIC Modifier Factor
At or above + 200 basis points
110%
Below + 200 basis points and above zero basis points
100%
At or below zero basis points
90%

All PSUs that do not vest will terminate.
(c)Notwithstanding the foregoing:
(i)if the Company’s TSR for the Performance Period is positive, the minimum
final vesting percentage shall be twenty-five percent (25%) of the Target PSUs;
(ii)if the Company’s TSR for the Performance Period is negative, the maximum
final vesting percentage shall be one hundred percent (100%) of the Target PSUs;
(iii)the final vesting percentage cannot exceed two hundred percent (200%) of
the Target PSUs; and
(iv)for the avoidance of doubt, with respect to Section 1(c)(i), (ii) and (iii)
above, the ROIC Modifier Factor shall not apply if such factor would reduce the
final vesting percentage below 25% in the case of (i) above, increase the final
vesting percentage above 100% in the case of (ii) above or increase the final
vesting percentage above 200% in any circumstance.


12

--------------------------------------------------------------------------------

EXHIBIT 10.8


2.Definitions. For purposes of the Award, the following definitions will apply:
•“Adjusted Invested Capital” means the average of the quarter-end balances for
each fiscal quarter of the ROIC Performance Period of (a) the sum of (i) the
Company’s GAAP total stockholders’ equity and (ii) the Company’s GAAP total
short-term and long-term debt; less (b) the Company’s GAAP cash and cash
equivalents; but excluding in all cases the impact of (1) any business
acquisition by the Company for a purchase price equal to or greater than $250
million and consummated during the ROIC Performance Period, (2) any business
sale, divestiture or disposition by the Company during the ROIC Performance
Period, and (3) all Company investments in marketable or non-marketable
securities that are consummated during the ROIC Performance Period.
•“Adjusted Net Income” means the Company’s GAAP net income from continuing
operations for the ROIC Performance Period, but excluding the Adjustment Items.
•“Adjustment Items” with respect to the ROIC Performance Period means
(1) unusual or infrequently occurring items in accordance with GAAP; (2) the
impact of any change in accounting principles that occurs during the ROIC
Performance Period and the cumulative effect thereof, to the extent such change
was not considered in establishing target performance levels (the Administrator
may either apply the changed accounting principle to the calculation of Adjusted
Net Income for the Baseline Year, or exclude the impact of the change in
accounting principle from the calculation of Adjusted Net Income for the ROIC
Performance Period); (3) goodwill and other intangible impairment charges; (4)
gains or charges associated with (i) the sale or divestiture (in any manner) of
any interest in a business or (ii) losing control of a business, as well as the
gains or charges associated with the operation of any business (a) as to which
control is or was lost in the ROIC Performance Period, or (b) as to which the
Company divested or divests its interest in the ROIC Performance Period; (5)
gains or charges related to the sale or impairment of assets; (6)(i) transaction
costs directly related to the acquisition of a business during the ROIC
Performance Period for a purchase price equal to or greater than $250 million,
(ii) gains and charges associated with any business acquired by the Company
during the ROIC Performance Period for a purchase price equal to or greater than
$250 million, and (iii) gains or charges related to Company investments in
marketable or non-marketable securities (regardless of whether such investments
are consummated during or prior to the ROIC Performance Period); (7) the impact
of any discrete income tax charges or benefits recorded in the ROIC Performance
Period; (8) all non-cash amortization charges; and (9) all after-tax interest
expense; provided, that with respect to the gains and charges referred to in
sections (3), (4), (5) and (7), only gains or charges that individually or as
part of a series of related items exceed $10 million during the ROIC Performance
Period are excluded.
•“Beginning Price” means, with respect to the Company and any other Comparison
Group member, the average of the closing market prices of such company’s common
stock on the principal exchange on which such stock is traded for the twenty
(20) consecutive trading days ending with the last trading day before the
beginning of the Performance Period. For the purpose of determining Beginning
Price, the value of dividends and other distributions shall be determined by
treating them as reinvested in additional shares of stock at the closing market
price on the ex-dividend date.
•“Comparison Group” means the Company and each other company included in the
Standard & Poor’s 500 index on the first day of the Performance Period and,
except as provided below, the common stock (or similar equity security) of which
is continually listed or traded on a national securities exchange from the first
day of the Performance Period through the last trading day of the Performance
Period. In the event a member of the Comparison Group files for bankruptcy or
liquidates due to an insolvency, such company shall continue to be treated as a
Comparison Group member, and such company’s Ending Price will be treated as $0
if the common stock (or similar equity security) of such company is no longer
listed or traded on a national securities exchange on the last trading day of
the Performance Period (and if multiple members of the Comparison Group file for
bankruptcy or liquidate due to an insolvency, such members shall be ranked in
order of when such bankruptcy or liquidation occurs, with earlier bankruptcies/
liquidations ranking lower than later bankruptcies/liquidations). In the event
of a formation of a new parent company by a Comparison Group member,
substantially all of the assets and liabilities of which consist immediately
after the transaction of the equity interests in the original Comparison Group
member or the assets and liabilities of such Comparison Group member immediately
prior to the transaction, such new parent company shall be substituted for the
Comparison Group member to the extent (and for such period of time) as its
common stock (or similar equity securities) are listed or traded on a national
securities exchange but the common stock (or similar equity securities) of the
original Comparison Group member are not. In the event of a merger or other
business combination of two Comparison Group members (including, without
limitation, the acquisition of one Comparison Group member, or all or
substantially all of its assets, by another Comparison Group member), the
surviving, resulting or successor entity, as the case may be, shall continue to
be treated as a member of the Comparison Group, provided that the common stock
(or similar equity security) of such entity is listed or traded on a national
securities exchange through the last trading day of the Performance Period. With
respect to the preceding two sentences, the applicable stock prices shall be
equitably and proportionately adjusted to the extent (if any) necessary to
preserve the intended incentives of the awards and mitigate the impact of the
transaction.


13

--------------------------------------------------------------------------------

EXHIBIT 10.8


•“Ending Price” means, with respect to the Company and any other Comparison
Group member, the average of the closing market prices of such company’s common
stock on the principal exchange on which such stock is traded for the twenty
(20) consecutive trading days ending on the last trading day of the Performance
Period. For the purpose of determining Ending Price, the value of dividends and
other distributions shall be determined by treating them as reinvested in
additional shares of stock at the closing market price on the ex-dividend date.
•“ROIC Performance Period” means the ROIC Performance Period specified in the
Grant Notice.
•“Three Year Average ROIC Change” means (1) the quotient of (a) the Company’s
Adjusted Net Income for the ROIC Performance Period divided by three, divided by
(b) the Company’s Adjusted Invested Capital for the ROIC Performance Period,
less (2) the quotient of (x) the Company’s Adjusted Net Income for the year
immediately preceding the Date of Grant (the “Baseline Year”), divided by (y)
the Company’s Adjusted Invested Capital for the Baseline Year.
•“Target PSUs” means the target number of PSUs subject to the Award as specified
in the Grant Notice.
•“TSR” shall be determined with respect to the Company and any other Comparison
Group member by dividing: (a) the sum of (i) the difference obtained by
subtracting the applicable Beginning Price from the applicable Ending Price plus
(ii) all dividends and other distributions on the respective shares with an
ex-dividend date that falls during the Performance Period by (b) the applicable
Beginning Price. Any non-cash distributions shall be valued at fair market
value. For the purpose of determining TSR, the value of dividends and other
distributions shall be determined by treating them as reinvested in additional
shares of stock at the closing market price on the date of distribution.
•“TSR Percentile Rank” means the percentile ranking of the Company’s TSR among
the TSRs for the Comparison Group members for the Performance Period. TSR
Percentile Rank is determined by ordering the Comparison Group members (plus the
Company if the Company is not one of the Comparison Group members) from highest
to lowest based on TSR for the relevant Performance Period and counting down
from the company with the highest TSR (ranked first) to the Company’s position
on the list. If two companies are ranked equally, the ranking of the next
company shall account for the tie, so that if one company is ranked first, and
two companies are tied for second, the next company is ranked fourth. In
determining the Company’s TSR Percentile Rank for the Performance Period, in the
event that the Company’s TSR for the Performance Period is equal to the TSR(s)
of one or more other Comparison Group members for that same period, the
Company’s TSR Percentile Rank ranking will be determined by ranking the
Company’s TSR for that period as being greater than such other Comparison Group
members. After this ranking, the TSR Percentile Rank will be calculated using
the following formula, rounded to the nearest whole percentile by application of
regular rounding:
TSR Percentile Rank


=
(N-R)
*
100
N

“N” represents the number of Comparison Group members for the relevant
Performance Period (plus the Company if the Company is not one of the Comparison
Group members for that Performance Period).
“R” represents the Company’s ranking among the Comparison Group members (plus
the Company if the Company is not one of the Comparison Group members for the
relevant Performance Period).
•“TSR Performance Period” means the TSR Performance Period specified in the
Grant Notice.
3.General. With respect to the computation of TSR, Beginning Price, and Ending
Price, there shall also be an equitable and proportionate adjustment to the
extent (if any) necessary to preserve the intended incentives of the awards and
mitigate the impact of any change in corporate capitalization, such as a stock
split, stock dividend or reverse stock split, occurring during the Performance
Period (or during the applicable 20-day period in determining Beginning Price or
Ending Price, as the case may be). In the event of any ambiguity or discrepancy,
the determination of the Committee shall be final and binding. 






14